Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended. Claim 3 has been canceled. The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on March 16, 2021
Claim Rejections - 35 USC § 103
Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi WO 2015/141719 A1  ( citations from USPGPUB Equivalent 20170017155 A1) in view of  Bae et al. (US 2018/0171179 A1).
	Regarding claim 1, Tsutsumi discloses a radiation-sensitive resin composition (abstract, claims and examples) comprising a cyclic olefin polymer (A) having a protonic polar group (binder resin having a protonic polar group; [0022-0030]), a bifunctional epoxy compound (B) (polyfunctional epoxy group having two or more epoxy group ; bifunctional epoxy) has an epoxy equivalent of 450 or less [0107] and radiation-sensitive compound (C) ( radiation-sensitive composition (B) ) [0009] in an amount of 25 to 50 or 35 parts by weight with respect to 100 parts by weight of binder resin (A) ( cyclic olefin polymer; [0099] and Examples in Table 1). Tsutsumi discloses a softening point of the epoxy compound (B) is 40°C or less (30°C or less; [0107]).
 Tsutsumi does not explicitly show a bifunctional epoxy compound represented by the following general formula (1) as instantly claimed.  The polyfunctional (bifunctional) epoxy compound of Tsutsumi  are used as a crosslinking agent that reacts with binder ( polymer) to form a cross-linked structure between the resin molecules [0102] and yields better improvements 
    PNG
    media_image1.png
    144
    640
    media_image1.png
    Greyscale
 [0030]  having an epoxy equivalent of 10 g/eq to 200 g/eq [0028] in a resin composition (curable composition) in order to effectively maintain properties such as adhesion performance and glass transition temperature of a cured product meeting the limitation of the bifunctional epoxy compound (B) represented by general formula (I) wherein R1 is alkylene group having 4 carbons and “k” is an integer of 1 as well as encompassing the range of the epoxy equivalent of 200 to 1000 as instantly claimed. The resin composition of Bae et al. is used in an organic electronic device (see abstract, claims and examples). Bae et al. and Tsutsumi are analogous art in the electronic device field. Therefore, one of ordinary skill in the art would modify the bifunctional epoxy compounds of Tsutsumi to include bifunctional epoxy compound having an epoxy equivalent of 10 g/eq to 200 g/eq in order to effectively maintain properties such as adhesion performance and glass transition temperature of a cured product.
	Regarding claim 2, Tsutsumi discloses a content of the epoxy compound (B) is 8 to 150 parts by weight with respect to 100 parts by of the cyclic olefin polymer (A) having a protonic polar group [0110].
	Regarding claim 4, Tsutsumi discloses a softening point of the epoxy compound (B) is 40°C or less (30°C or less; [0107]). 

Regarding claim 5, Tsutsumi teaches  the radiation-sensitive composition further comprises a compound including two or more alkoxymethyl (alkyl) groups or methylol groups in its molecule ( (TMOM-BP; [0104 & 0109, Table 1, claim 5).
Regarding claim 6, Tsutsumi teaches it is well-known to one of ordinary skill in the art to add an epoxy compound having an alicyclic structure [0104-105] (i.e. Celloxide 2021P; Examples) to a radiation-sensitive composition.
Regarding claim 7, Tsutsumi teaches the radiation-sensitive composition further comprises silane coupling agent (Table 1 and [0111-0118]).
Regarding claim 8, Tsutsumi teaches an electronic device provided with a resin film comprised of a radiation-sensitive resin composition [0136].
Regarding claim 9, Tsutsumi teaches the radiation sensitive compound is an azide compound [0095].
Regarding claim 10, Tsutsumi teaches the cyclic olefin polymer having a protonic polar group comprises a unit of a cyclic olefin monomer having a protonic polar group and a unit of a monomer (b) which can be copolymerize with the cyclic olefin having a protonic polar group , . 
Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi WO 2015/141719 A1  ( citations from USPGPUB Equivalent 20170017155 A1) in view of  Ukawa et al. (US 2006/0228562 A1).
	Regarding claims 1 and 4, Tsutsumi discloses a radiation-sensitive resin composition (abstract, claims and examples) comprising a cyclic olefin polymer (A) having a protonic polar group (binder resin having a protonic polar group; [0022-0030]), a bifunctional epoxy compound (B) (polyfunctional epoxy group having two or more epoxy group ; bifunctional epoxy) has an epoxy equivalent of 450 or less [0107] and radiation-sensitive compound (C) ( radiation-sensitive composition (B) ) [0009] in an amount of 25 to 50 or 35 parts by weight with respect to 100 parts by weight of binder resin (A) ( cyclic olefin polymer; [0099] and Examples in Table 1). Tsutsumi discloses a softening point of the epoxy compound (B) is 40°C or less (30°C or less; [0107]).
 Tsutsumi does not explicitly show a bifunctional epoxy compound represented by the following general formula (1) as instantly claimed. The polyfunctional (bifunctional) epoxy compound of Tsutsumi  are used as a crosslinking agent that reacts with binder ( polymer) to form a cross-linked structure between the resin molecules [0102] and yields better improvements of the low hygroscopicity [0109]. However, Ukawa et al. teach it is well-known to one of ordinary skill in the art to include a bifunctional epoxy compound (1,4-butandediol diglycidyl ether: 
    PNG
    media_image1.png
    144
    640
    media_image1.png
    Greyscale
 and 1,6-hexanediol diglycidyl ether: 
    PNG
    media_image2.png
    159
    640
    media_image2.png
    Greyscale
 ; [0077 and claim 3]) in a resin composition ( radiation-sensitive composition) in order to improve curing and crosslink ability of the composition  meeting the limitation of the bifunctional epoxy compound (B) represented by general formula (I) wherein R1 is alkylene group having 4 carbons or alkylene group having 6 carbons and “k” is an integer of 1 as instantly claimed. The resin composition of Ukawa et al. further comprises a cyclic olefin polymer and sensitizer (abstract, claims and examples). 
Ukawa et al. do not indicate the softening point is 40                        
                            °
                        
                    C or less and/or the epoxy equivalent in a range of 200 to 1000 for the 1,4-butandediol diglycidyl ether and/or 1,6-hexanediol diglycidyl ether epoxy compounds; however, Ukawa et al. and instant clams teach same epoxy compound. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 
Ukawa et al. and Tsutsumi are analogous art in the radiation-sensitive resin composition field.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the epoxy compound of Tsutsumi to one recited by Ukawa et al. in view of curing and crosslink ability of the composition.
	Regarding claim 2, Tsutsumi discloses a content of the epoxy compound (B) is 8 to 150 parts by weight with respect to 100 parts by of the cyclic olefin polymer (A) having a protonic polar group [0110].
Regarding claim 5, Tsutsumi teaches  the radiation-sensitive composition further comprises a compound including two or more alkoxymethyl (alkyl) groups or methylol groups in its molecule ( (TMOM-BP; [0104 & 0109, Table 1, claim 5).
Regarding claim 6, Tsutsumi teaches it is well-known to one of ordinary skill in the art to add an epoxy compound having an alicyclic structure [0104-105] (i.e. Celloxide 2021P; Examples) to a radiation-sensitive composition.
Regarding claim 7, Tsutsumi teaches the radiation-sensitive composition further comprises silane coupling agent (Table 1 and [0111-0118]).
Regarding claim 8, Tsutsumi teaches an electronic device provided with a resin film comprised of a radiation-sensitive resin composition [0136].
Regarding claim 9, Tsutsumi teaches the radiation sensitive compound is an azide compound [0095].
Regarding claim 10, Tsutsumi teaches the cyclic olefin polymer having a protonic polar group comprises a unit of a cyclic olefin monomer having a protonic polar group and a unit of a . 
Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi WO 2015/141719 A1 ( citations from USPGPUB Equivalent 20170017155 A1) in view of Fujisawa et al. (US 2013/0183491A1).
	Regarding claims 1 and 4, Tsutsumi discloses a radiation-sensitive resin composition (abstract, claims and examples) comprising a cyclic olefin polymer (A) having a protonic polar group (binder resin having a protonic polar group; [0022-0030]), a bifunctional epoxy compound (B) (polyfunctional epoxy group having two or more epoxy group; bifunctional epoxy) has an epoxy equivalent of 450 or less [0107] and radiation-sensitive compound (C) ( radiation-sensitive composition (B) ) [0009] in an amount of 25 to 50 or 35 parts by weight with respect to 100 parts by weight of binder resin (A) ( cyclic olefin polymer; [0099] and Examples in Table 1). Tsutsumi discloses a softening point of the epoxy compound (B) is 40°C or less (30°C or less; [0107]).
 Tsutsumi does not explicitly show a bifunctional epoxy compound represented by the following general formula (1) as instantly claimed.  The polyfunctional (bifunctional) epoxy compound of Tsutsumi  are used as a crosslinking agent that reacts with binder ( polymer) to form a cross-linked structure between the resin molecules [0102] and yields better improvements of the low hygroscopicity [0109]. However, Fujisawa et al. teach it is well-known to one of ordinary skill in the art to include a bifunctional epoxy compound (polypropylene glycol diglycidyl ether: 
    PNG
    media_image3.png
    247
    640
    media_image3.png
    Greyscale
 ; [0101]) in a resin composition ( radiation-sensitive composition) as a crosslinking agent meeting the limitation of the bifunctional epoxy compound (B) represented by general formula (I) wherein R1 is branched alkylene group having 3 carbons and “k” is an integer of 1 to 20 as instantly claimed. 
Fujisawa et al. do not indicate the softening point is 40                        
                            °
                        
                    C or less and/or the epoxy equivalent in a range of 200 to 1000 for the1,4-butandediol diglycidyl ether and/or 1,6-hexanediol diglycidyl ether epoxy compounds; however, Fujisawa et al. and instant clams teach same epoxy compound. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. The epoxy compound taught by Fujisawa et al. would likely have a softening point of 40°C or less and epoxy equivalent in a range of 200 to 1000 as instantly claimed.
Fujisawa et al. and Tsutsumi are analogous art in the radiation-sensitive resin composition field.  Therefore, it would have been obvious to one of ordinary skilled in the art to 
	Regarding claim 2, Tsutsumi discloses a content of the epoxy compound (B) is 8 to 150 parts by weight with respect to 100 parts by of the cyclic olefin polymer (A) having a protonic polar group [0110].
Regarding claim 5, Tsutsumi teaches  the radiation-sensitive composition further comprises a compound including two or more alkoxymethyl (alkyl) groups or methylol groups in its molecule ( (TMOM-BP; [0104 & 0109, Table 1, claim 5).
Regarding claim 6, Tsutsumi teaches it is well-known to one of ordinary skill in the art to add an epoxy compound having an alicyclic structure [0104-105] (i.e. Celloxide 2021P; Examples) to a radiation-sensitive composition.
Regarding claim 7, Tsutsumi teaches the radiation-sensitive composition further comprises silane coupling agent (Table 1 and [0111-0118]).
Regarding claim 8, Tsutsumi teaches an electronic device provided with a resin film comprised of a radiation-sensitive resin composition [0136].
Regarding claim 9, Tsutsumi teaches the radiation-sensitive compound is an azide compound [0095].
Regarding claim 10, Tsutsumi teaches the cyclic olefin polymer having a protonic polar group comprises a unit of a cyclic olefin monomer having a protonic polar group and a unit of a monomer (b) which can be copolymerize with the cyclic olefin having a protonic polar group , and in the cyclic olefin polymer having a protonic polar group, the ratio of content of the unit of the cyclic olefin monomer (a) is 10 to 90- mol % and the ratio of content of the monomer (b) is 10 to 90 mol% with respect to the total monomer units [0029-0058]. 
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 03/16/2021, with respect to the rejection(s) of claim(s) 1, 2 and 4-10 under 35 U.S.C. 103 as being unpatentable over Tsutsumi WO 2015/141719 A1 (citations from USPGPUB Equivalent 20170017155 A1) in view of Nakazawa et al. (US 2017/0157969 A1) as evidenced by https://nagaseamerica.com/product/denacol-aliphatic-epoxies-5/ (2020).have been fully considered and are persuasive, because claims have been amended.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsutsumi WO 2015/141719 A1 (citations from USPGPUB Equivalent 20170017155 A1).
Tsutsumi (WO 2015141719 A1 citations from US 2017/0017155 A1) continues to teach it is well known to add a crosslinking agent that includes two or more alkoxymethyl groups or methylol groups in its molecule and an epoxy compound having an alicyclic structure as instantly claimed. Therefore, a new 103 rejection is made in view of Tsutsumi.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722